Citation Nr: 1447781	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether the reduction from a 20 percent rating to a 10 percent rating, effective February 1, 2012, for chronic right knee sprain with degenerative joint disease (hereinafter, "right knee DJD") was proper.

2.  Entitlement to a disability rating higher than 20 percent for right knee DJD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran was scheduled for a personal hearing before a member of the Board to provide testimony in support of his appeal.  He did not attend the hearing, however, and has not since asked for it to be rescheduled.  His hearing request is therefore deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d).

The Veteran's rating reduction occurred in conjunction with his claim for an increased rating for his right knee DJD, which was received in May 2010.  Accordingly, the Board is addressing both the claim for an increased rating and whether the RO's reduction was proper.  


FINDINGS OF FACT

1.  The evidence does not show the Veteran's improved range of motion has actually improved his ability to function under the ordinary conditions of life and work.

2.  The Veteran's right knee DJD manifests as reduced flexion to 90 degrees with pain objectively observed.  He has functional loss, including less movement, painful movement, deformity, disturbance of locomotion, and interference with sitting, which has not further reduced his range of motion.





CONCLUSIONS OF LAW

1.  The reduction from a 20 percent rating to a 10 percent rating for right knee DJD was not proper.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5260 (2013).

2.  The criteria for an increased rating for right knee DJD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes (DC) 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information needed to substantiate his claim in a July 2010 letter.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appeal of the reduced disability rating for the Veteran's right knee DJD does not involve a claim for benefits, as opposed to his claim for an increased rating for right knee DJD.  Thus, the duty to notify under 38 U.S.C.A. § 5103(a) does not apply.  Instead, the notification provisions set forth in 38 C.F.R. § 3.105(e)-(i) must be followed.  Since the Board is restoring his rating, no further discussion regarding whether these requirements were met is necessary.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's treatment records have been obtained.  

The Veteran has also undergone several VA Compensation and Pension examinations.  He has argued that the "August 11, 2011" VA examination is inadequate, and that the examiner simply copied results from previous examinations.  He also alleges that examiner told him he was lying.  The Board notes that the file does not contain an examination from that date; instead, there is an examination dated August 11, 2010, and there is also an examination dated September 30, 2011.  The August 2010 examination results are not the same as that shown on the preceding April 2009 VA examination.  The September 2011 examination results are also not the same as the preceding November 2010 VA examination, however, that examiner did indicate that the Veteran's range of motion testing results were invalid for rating purposes.  The Board is assuming this is the examination to which the Veteran is referring.  After review of the examination report, the Board observes that there are contradictory range of motion measurements, ranging from 10 degrees flexion while lying down to 90 degrees flexion, presumably while sitting up.  The vast disparity in these two results have not been reconciled by the examiner, who indicated that the measurements were invalid.  Accordingly, as there are two preceding examinations, in August and November 2010, and a follow up examination in February 2013, that are adequate for adjudication, the Board will not rely on the September 2011 examination report.  
VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Rating reduction

The Veteran contends that the reduction of his rating 20 to 10 percent for right knee DJD was improper and that the 20 percent rating should be restored.  The Board agrees, and will restore the Veteran's 20 percent rating.
 
The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.   

The Veteran's right knee was service connected for chronic sprain effective in November 1978, and assigned a noncompensable rating.  He was later assigned a 10 percent rating, effective on September 2, 2005, after a December 2005 VA examination showed that he had a limited flexion to 120 degrees but had developed DJD.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5260.  He was also assigned a separate 10 percent rating for instability, which is not under consideration in this decision.  

In April 2009, his rating for right knee DJD was increased to 20 percent, with an effective date of January 28, 2009, based on an April 2009 VA examination.  During the examination, he showed limited flexion to 38 degrees after repeated range of motion testing.  The examiner opined he would have functional limitations on squatting, and could not participate in sports or exercise on his feet, but that he could "work around" his knee issues with regard to employment.  The criteria for a 20 percent rating is limited flexion to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  The RO, in giving him the benefit of the doubt, found that this result more closely approximated a 20 percent than a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7.  

In May 2010, he filed a claim for a higher rating for his right knee DJD.  At the August 2010 VA examination, his flexion was measured to 120 degrees.  After repetitions, he was able to flex to 110 degrees.  That examiner opined he would have moderate impairment on standing and walking.  At the November 2010 VA examination, his flexion was to 120 degrees, with pain starting at 110 degrees.  At the February 2013 examination, his flexion was to 90 degrees, with pain starting at 20 degrees.  That examiner opined that the Veteran was unable to engage in prolonged standing and walking.

Although the VA examinations show an improvement in the Veteran's range of motion, the crux of this issue is whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  The Board finds that it does not.  The VA examination reports have illustrated that, despite the improved motion, he still has limitations on standing and walking, which have not improved.  As VA has not shown that his improved range of motion has actually improved his ability to function under the ordinary conditions of life and work, his 20 percent rating is restored.  Id.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As this appeal arises from his claim to increase an established disability rating, received in May 2010, the relevant temporal focus for adjudication is on the evidence concerning the state of his disability from one year before he filed his the claim for a higher rating until VA makes a final decision on the claim.  38 C.F.R. § 3.400(o)(2).  The focus will therefore be on the severity of his symptoms starting from May 2009. 

When evaluating disabilities that cause limited motion, the rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's right knee DJD is rated as 20 percent disabling under DC 5260.  This code pertains to limited flexion of the knee, and provides that a 0 percent disability rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when limited to 45 degrees; a 20 percent rating is assigned when limited to 30 degrees; and, a 30 percent rating is assigned when limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2013).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.    

The Board does not find the evidence warrants a disability rating higher than 20 percent.  His VA treatment records reflect treatment over the years for knee pain.  A March 2010 radiology report documented mild medial compartment DJD with narrowing.  In comparison with a December 2006 report, there was no change.  In May 2010, he was fitted for bilateral knee braces.  At the August 2010 VA examination, his flexion was to 120 degrees, reduced to 100 degrees after the fifth repetition.  After repetition, his right knee was objectively painful, but not fatigued, weakened, incoordinated, or showing a lack of endurance.  It was noted he would have moderate impairment on standing and walking.  At the November 2010 VA examination, his flexion was to 120 degrees, with pain starting at 110 degrees.  The test was repeated, but the final measurements were not provided.  It was noted that the repetition did not increase his pain, fatigue, weakness, lack of endurance, or incoordination.  At the February 2013 VA examination, his flexion was to 90 degrees, with pain starting at 20 degrees.  After three repetitions, his flexion was still to 90 degrees, but he did have functional loss, including less movement than normal, pain on movement, deformity, disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing.  

None of these findings warrant a higher rating under DC 5260.  Even when taking into account the Veteran's functional loss, the evidence simply does not show that his range of motion was ever reduced to 15 degrees or below, or so limited so as to be commensurate with the criteria of a higher rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board acknowledges the September 2011 VA examiner's report that the Veteran had only 10 degrees of flexion while lying down, but does not find this finding probative.  That examiner also found 90 degrees of flexion, presumably while seated.  As these results have not been reconciled, and the examiner indicated they were invalid, the Board does not find this result to warrant a higher rating.  There is no other evidence to support that the Veteran's disability is this severe; instead, his disability picture for this period of time more closely approximates a 20 percent rating.  38 C.F.R. § 4.7.

The Board considered application of DC 5258, which pertains to the semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint, and which warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  At the August 2010 VA examination, a diagnostic test showed a tear in the meniscus, and he complained of locking and pain.  However, use of this code would not increase the Veteran's rating, as he is already rated at 20 percent.  

The Veteran already has a separate rating for instability of the knee, which is not under consideration in this decision.  He has not had limited extension.  There is no evidence that he has ankylosis, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5257, 5259, 5261, 5262, and 5263 are inapplicable.  

The Veteran is diagnosed with degenerative arthritis.  Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  He has limited motion, but there is no evidence the Veteran's service-connected right knee DJD is in two joints or minor joint groups.  

There are no grounds to refer this claim for extraschedular consideration.  
38 C.F.R. § 3.321(b).  The Veteran's symptoms consist of painful movement, and an inability to stand and walk for prolonged periods of time.  These symptoms are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 
38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  Further, he has not shown that his right knee DJD has required hospitalization or interfered with his employment.  









ORDER

The reduction from a 20 percent rating to a 10 percent rating for right knee DJD was not proper, and the 20 percent rating is restored.

The claim of entitlement to an increased rating is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


